Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of nylon gill nets similar in all material respects to those involved in Abstract 63947, the merchandise was held dutiable at 25 percent ad valorem under the provision in paragraph 1006, as modified by the General *329Agreement on Tariffs and Trade (T.D. 61802), for gill nets, wholly or in chief value of flax or ramie, by similitude, or at 22*4 percent under said paragraph, as modified by the Japanese Protocol to the General Agreement on Tariffs and Trade (T.D. 53866), supplemented by Presidential proclamation (T.D. 63877). The items marked “B,” stipulated to consist of nylon fish netting the same in all material respects as that the subject of Abstract 63947, were held dutiable at 25 percent under the provision in paragraph 923, as modified by T.D. 53865 and T.D. 53877, for cotton fishing nets, by similitude. The items marked “0,” stipulated to consist of nylon mending twine similar in use to flax rope or twine used in tying together gill nets, were held dutiable at 30 percent under the provision in paragraph 1004(b), as modified by T.D. 51802, for twines and cords, composed of two or more yarns wholly or in chief value of flax, by similitude. The items marked “D,” stipulated to consist of nylon twine or rope used with nets similar in use to cotton rope, were held dutiable at 35 percent under paragraph 912 of the act as cotton cords, by similitude, or at 33 percent under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108). (United States v. Steinberg Bros. (47 C.C.P.A. 47, C.A.D. 727), followed.) Protest 59/4287, having been abandoned only insofar as it covers the item marked “D” on entry 05-2431, described as “1 lb. TN-8 Light Green Nylon Twine,” was dismissed as to said item.